Citation Nr: 9900704	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
as secondary to service-connected anxiety with depressive 
reaction.

2.  Entitlement to an increased evaluation for service-
connected anxiety with depressive reaction, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans Appeals (Board) 
from rating decisions of November 1993 and March 1994 from 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veterans claims seeking entitlement to an increased 
evaluation for his service-connected anxiety with depressive 
reaction and service connection for a heart condition, due to 
and approximately the result of his service-connected anxiety 
with depressive reaction, respectively.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for a heart disorder and that he is 
entitled to an increased evaluation for his psychiatric 
disorder.  He alleges that his heart disorder developed 
secondary to his service-connected psychiatric disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim 
seeking entitlement to service connection for a heart 
disorder, secondary to his service-connected anxiety with 
depressive reaction is well grounded.  It is also the 
decision of the Board that the preponderance of the evidence 
is against an increased evaluation for the veterans service-
connected anxiety with depressive reaction.


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a heart disability, 
secondary to his service-connected anxiety with depressive 
reaction, is plausible.  

2.  The veterans service-connected anxiety with depressive 
reaction is manifested by complaints of nervousness, 
tremulousness, palpitations, shortness of breath, chest pain, 
irritability, worry, fear, tension, decreased memory and 
(decreased) concentration, with a history of treatment for 
depression.  Findings on most recent examination include a 
moderate level of anxiety, but with no evidence of 
depression, or psychosis; with appropriate affect and a GAF 
of 71-80.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disorder, as secondary to service-connected anxiety 
with depressive reaction is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).

2.  The criteria for an increased evaluation for anxiety with 
depressive reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 
(1996), Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Heart Disorder

I. Factual Background

Service medical records revealed no evidence of 
cardiovascular disorders.  The veterans February 1967 
entrance examination and report of medical history revealed 
no cardiovascular complaints, with a blood pressure reading 
of 122/84.  His June 1970 separation examination also 
revealed no evidence of cardiovascular problems, with a blood 
pressure reading of 124/80.

VA treatment records throughout the 1970s revealed treatment 
for psychiatric problems, that included complaints of chest 
pain in April 1979, with no evidence of heart disease, upon 
further investigation.  The treating physician at that time 
attributed the complaints to anxiety reaction and 
hyperventilation.  The report of an X-ray study of the chest 
dated in November 1978 noted that the heart was not enlarged.  
The pulmonary vessels were not distended, although minimal 
calcifications were indicative of previous granulomatous 
disease.  A complaint of chest pain was also reported in a 
May 1980 psychiatric VA treatment record.  

A VA treatment record from May 1992 noted complaints of 
shortness of breath and burning in the chest, described as on 
the left side.  Treatment records from July 1993 revealed 
complaints of clogged arteries and the veteran expressing 
great worry about chest pain, described as atypical in 
another treatment record from July 1993.  

In July 1993 the veteran was diagnosed with coronary artery 
disease and hypertension, and underwent a cardiac 
catheterization and coronary artery bypass graft surgery.  
The July 1993 surgical notes described the pressure type 
chest pains as having been experienced in the past 7 to 8 
months.  In March 1994 the veteran was noted to complain of 
chest pain, but the physician doubted it was cardiac in 
nature, and was more likely related to rib resection surgery. 

In August 1994, the veteran provided testimony at a hearing 
before a hearing officer at the RO.  On that occasion, he 
stated that he was receiving outpatient treatment for at a VA 
medical facility for chest pains.  He stated that his nervous 
disorder had increased in severity and that it was 
contributing to the severity of his heart disability.  The 
veteran noted that he had had triple bypass surgery.  He also 
indicated that he was taking medication for his nervous 
disorder.  

In June 1996, the veteran was hospitalized at a VA medical 
facility for complaints of chest pain, described as atypical.  
A history of the bypass surgery in July 1993 was noted, as 
were normal findings on follow up in February 1995, with good 
exercise tolerance and negative for ischemia both clinically 
and electrocardiogram (EKG) noted in February 1995.   The 
June 1996 hospital report ruled out acute myocardial process, 
with three negative EKGs.  The discharge diagnoses of June 
1996 included atypical chest pain; coronary artery disease, 
status post three vessel coronary artery bypass grafting; 
hypertension and hypercholesterolemia.  An October 1996 VA 
clinical record again revealed complaints of chest pain, 
although the workup was normal.   

In October 1996, a VA cardiovascular examination diagnosed 
the veteran with coronary artery disease; status post 
myocardial infarction and coronary bypass grafting.  The 
examining physician rendered an opinion that the coronary 
artery disease was secondary to multiple risk factors such as 
hypercholesterolemia, hypertension and a smoking history of 
approximately 140 packs per year.  The physician opined that 
the veterans heart disease was not caused by his psychiatric 
abnormality.  The examining physician in an October 1996 VA 
psychological examination stated that he was in complete 
agreement with this opinion that the veterans cardiac 
problems were not caused by the veterans psychiatric 
disorder.

In September 1997, a VA examination for diseases of the heart 
noted a history of bypass surgery, with complaints of chest 
pains, musculoskeletal in nature since then, with a negative 
stress test in 1995.  The impression rendered was cardiac 
disease, status post bypass grafting and continuing chest 
pains which are musculoskeletal in nature.  A nexus opinion 
rendered in January 1998 stated that it is not likely that 
the veterans heart disease has been aggravated by anxiety, 
but that it is as likely as not that his musculoskeletal 
pains are aggravated by anxiety.  


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Veteran 
Appeals (Court) has defined a well- grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well-grounded, the veteran 
cannot invoke the VAs duty to assist in the development of 
the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Secondary service connection is also 
warranted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1998).

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
disability as set forth in 38 U.S.C.A. § 1110 refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated. Allen v. Brown, 
7 Vet. App. at 448 (emphasis in original).

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that a claim for 
service connection for a heart disability is not well 
grounded.  The medical evidence, as stated in the January 
1998 nexus opinion, indicates that there is no nexus between 
the veterans anxiety disorder and his cardiovascular 
problems.  Two different examining physicians concurred with 
this opinion in October 1996 VA examination reports.  There 
is also no evidence of a heart disorder preexisting service 
and being aggravated inservice or developing during active 
duty or to a compensable degree within one year of discharge.  
Thus, the second and third prongs of Caluza are not met.  

Although the RO did not specifically state that it denied the 
veterans claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet.App. 384 (1995) 
(deciding that the remedy for the Boards deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellants arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in its notice of rating decision and the 
statement of the case.  The discussion above informs the 
appellant of the types of evidence lacking, and which he 
should submit for a well grounded claim.  Unlike the 
situation in Robinette, the appellant has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.

Increased Evaluation for Anxiety with Depressive Features

I. Factual Background

Review of the service medical records reflects normal 
psychiatric findings on the entrance examination of February 
1967 and report of medical history.  In October 1968, the 
veteran was seen for complaints of nervousness, and was 
diagnosed with simple anxiety.  In his June 1970 separation 
examination, the examination itself was normal, although he 
checked yes in the report of medical history when asked 
if he suffered from nervousness.

From November 1971 to February 1972, the veteran was 
hospitalized at a VA medical facility for complaints of 
suicidal thoughts.  He was diagnosed on discharge with 
traumatic neurosis with anxiety reaction and depressive 
reaction.  In October 1975 the veteran underwent a 
psychiatric evaluation while in prison for automobile theft.  
He was noted to have problems with his nerves manifested in 
anxiety and depression, and was a very withdrawn individual 
whose expectations appeared to be unrealistic at times.  He 
was also noted to have substance abuse problems involving 
excessive drinking while taking prescribed medications, and 
would engage in illegal acts while under the influence.  He 
was noted to have an offer of employment as a locksmith upon 
his release, although it was felt he would benefit from a 
period of vocational evaluation and rehabilitation.

A November 1978 VA examination noted his continued problems 
with alcohol abuse.  A history of his legal problems was 
recounted.  An employment history of working as a locksmith 
was given, but at the time of the examination, he was not 
employed.  The diagnostic impression rendered was a mixed-
type neurosis with depression, and it was believed there was 
some symptomatic preoccupation and many underlying paranoid 
and schizoid trends with emotional immaturity.  

The veteran was noted to receive treatment and medication for 
psychiatric problems throughout 1979.  In April 1979, he was 
seen for severe depression and chest pain.  He was noted to 
be in group therapy in June 1979.

From March to April 1980, he was hospitalized for 
neuropsychological testing due to increasing problems with 
his memory.  He was noted to be mildly depressed on 
admission.  Throughout this hospitalization, the veteran was 
noted to use withdrawal, avoidance and denial to cover his 
anger and an assessment was made that he was suffering from 
some symptoms of delayed stress syndrome, with the memory 
problems secondary to the chronic anxiety and depression.  
Upon discharge, he was noted to have not learned how to 
decrease his anxiety and no longer trusted the staff, so it 
was expected that his medication would continue at 
preadmission levels.  He was found able to resume work on a 
sporadic basis, according to the limits imposed by the degree 
and extent of his anxiety and depression.  As of December 
1980, he was noted to continue treatment for anxiety 
symptoms.

VA treatment notes from April 1992 noted a history of follow-
up for psychiatric problems since approximately 1980, with an 
impression rendered of post-traumatic stress disorder (PTSD) 
by history.  Employment as a locksmith, approximately six 
days a week was noted.  In August and in December 1992, he 
was reportedly working full time at his own business as a 
locksmith.  The August 1992 treatment note reported continued 
chronic PTSD/anxiety symptoms.  The symptoms continued to be 
classified as chronic PTSD in treatment notes from September 
and November of 1993.

VA treatment notes through 1994 and 1995 revealed continued 
treatment for psychiatric complaints.  In March 1994 a trial 
of antidepressants was considered.  In June 1994 he was 
reportedly feeling less depressed.  By November 1994, he was 
complaining that his mood was depressed for several months, 
with decreased libido.  His mood was described as down and a 
trial of Zoloft was planned.  In December 1994 he was found 
unable to tolerate Zoloft, and his mood was described as 
tired and depressed.  A June 1995 treatment note mentioned 
that he was still working as a locksmith, and noted 
complaints of decreased drive and energy, not depressed but 
described as burnt out.  In February 1996, he was still 
working full time in his business, and described having alot 
of situational stress secondary to relationships.  

The report from an October 1996 VA psychological examination 
noted the prior history of psychiatric hospitalizations and 
incarceration.  A review of the claims file was made.  A 
history of working as a locksmith full time until 1993 was 
given, then working part time.  He indicated that he was no 
longer working because he gets upset too easily, lacks 
patience, and loses customers.  A history of his ceasing work 
around the time he received a heart bypass operation was 
given.  He gave a history of past problems with alcohol, but 
denied any recent substance abuse problems.  A history of a 
three year marriage ending in 1986 was given, and he had one 
son age 25.  He was noted to live in an apartment building 
with his parents, who lived on a different floor.  The 
veteran reported getting along well with his friends and 
family, with no change in relationships with them.  He 
claimed that he used to enjoy fishing  but recently lost 
interest in doing so.  A legal history was given of his being 
arrested in 1981 on counterfeiting charges, along with gun 
charges and serving three years in a federal penitentiary.  
He was noted to be upset about his fathers recent diagnosis 
of lung cancer.

Complaints included nervousness, tremulousness, palpitations, 
shortness of breath, chest pain, irritability, worry, fear, 
tension, decreased memory and (decreased) concentration.  He 
denied a history of obsessions, compulsions, phobias, 
rituals, checking behavior, flashbacks or avoidance behavior.  
He was noted to have some periods of depressed mood, but 
denied any history of suicidal or homicidal ideations, 
attempts, self destructive or cutting behavior, auditory or 
visual hallucinations, hypomanic or manic episodes, paranoid 
symptoms delusions or bizarre thoughts.  He was said to sleep 
four to five hours a night, but generally did not feel 
rested.  He complained of nightmares usually three to four 
nights a week, said to have increased in severity since his 
bypass graft.

On mental status examination, he was well groomed and a good 
historian who made good eye contact.  He was moderately 
anxious, but there was no evidence of depression.  He 
displayed appropriate affect, had a good sense of humor and 
his affect was not labile or bizarre.  His mood, by his 
description was worried.  He was alert and oriented to 
person, place, time and situation and there was no unusual 
psychomotor activity, gestures or behaviors.   There was no 
deficit of cognition, learning, or attention.  Thought was 
coherent and logical without flight of ideas or loose 
associations.  There was no evidence of auditory or visual 
hallucinations, delusions, paranoid or psychotic thought.  
There was no deficit of calculation, abstraction, 
similarities or general information.  There was no evidence 
of organicity.  His judgment was good.  He had little 
psychological insight and little likelihood of developing 
further insight.  He developed good rapport with the 
examiner.  The pertinent Axis I diagnosis rendered was 
anxiety disorder, not otherwise specified, with phase of life 
problems or other life circumstance problem.  Axis II was no 
diagnosis, antisocial, paranoid and schizoid personality 
traits, by history.  His current GAF was 71-80 and the 
highest GAF in the past year was 71-80, with transient and 
expectable reactions to psychosocial stressors.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations. 

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1998). 

Under the old regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1996). 

The Board notes here that the RO initially reviewed the 
veterans claim under the old criteria and has also 
reviewed the veterans claim under the provisions of the 
new diagnostic criteria as evidenced by a supplemental 
statement of the case issued in March 1998.  The new 
diagnostic criteria is more favorable when considering an 
increased evaluation for psychiatric disorders from 50 
percent to 70 percent.  However, the old diagnostic 
criteria is more favorable when considering an increased 
evaluation for psychiatric disorders from 70 percent to 100 
percent.

Upon review of the record, including testimony presented at 
the veterans hearing on appeal in August 1994, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veterans anxiety disorder with 
depressive features.  The veterans disorder was originally 
evaluated as 50 percent disabling by the RO in its March 1976 
rating decision, apart from a period of temporary total 
disability.  The disorder was evaluated as 50 percent 
disabling by the rating decision of November 1993 currently 
on appeal, and has continued to be evaluated at this rate.  

The medical evidence, particularly the report from the 
October 1996 VA examination, reveals that the veteran does 
not exhibit signs of severe impairment in his ability to 
establish and maintain effective or favorable relationships 
with people and no evidence that the psychoneurotic symptoms 
were of such severity and persistence so as to result in 
severe impairment in the ability to obtain or retain 
employment.  To the contrary, he displayed a GAF of 71-80 and 
was reportedly getting along well with his friends and 
family.  He also had a recent history of full time employment 
working as a locksmith.  Thus, a 70 percent evaluation is not 
warranted under the old criteria of Diagnostic Code 9400 
(1996).

The evidence also is against an increased evaluation under 
the new criteria of Diagnostic Code 9400 (1998).  The 
evidence does not reveal occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  To the contrary, the 
report from the October 1996 psychiatric examination revealed 
relatively normal findings in these areas apart from some 
evidence of anxiousness.  His recent psychiatric history also 
revealed ongoing treatment for psychiatric complaints, but 
noted that he was able to work full time as a locksmith in 
February 1996.  In sum, the veterans present symptoms and 
his serious difficulties with interpersonal relationships are 
consistent with a disability evaluation of 50 percent.  
However, a higher evaluation of 70 percent is not warranted.

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 50 percent for anxiety 
with depressive reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 9400.


ORDER

Service connection for a heart disability is denied on the 
basis that the claim is not well grounded.

An increased rating for service-connected anxiety disorder 
with depressive reaction is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
